Citation Nr: 0013191	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  93-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran has been credited with active service on June 1, 
1974, and from August 1974 to March 1989.  In September 1991 
the Board of Veterans' Appeals (Board) denied entitlement to 
service connection for a psychiatric condition, including 
post-traumatic stress disorder, and bunions of the feet.  
Service connection for a psychiatric condition was denied on 
the grounds that no chronic acquired psychiatric disability 
had been demonstrated.  In January 1992 the appellant 
submitted additional information for the purpose of reopening 
her claims.  In a July 1992 rating action it was held that 
the additional evidence regarding the claim of service 
connection for a foot condition was not new and material and 
was insufficient to reopen the claim.  Service connection for 
a psychiatric condition was denied, but the claim was 
considered to have been reopened because a chronic acquired 
psychiatric disorder (a psychosis) had been diagnosed.  The 
veteran was found to be permanently and totally disabled for 
disability pension purposes.  She was also determined to be 
incompetent for VA purposes, effective from July 1992.  In a 
May 1993 rating action service connection for chronic fatigue 
syndrome was denied.  The appellant appealed from the 
foregoing decisions.  In November 1993 the appellant 
testified at a hearing before a member of the Board sitting 
at the regional office.  

The case was initially before the Board in February 1996 when 
it was remanded for further action.  The Board noted that the 
case had been certified as including only the issues of 
service connection for chronic fatigue syndrome, whether new 
and material evidence has been presented to reopen a claim 
for service connection for a bilateral foot condition and 
competency of the veteran.  However, it was indicated that 
based on statements made by the veteran, the Board had 
construed the claim for service connection for chronic 
fatigue syndrome as encompassing the broader issue of service 
connection for a psychiatric condition.  In an October 1996 
rating action the regional office granted service connection 
for a psychiatric condition, rated 30 percent disabling and 
held that the appellant was competent for VA purposes.  Thus, 
those issues were no longer in an appellate status.  

The case was again before the Board in July 1997 when 
entitlement to service connection for chronic fatigue 
syndrome was denied.  It was also held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral foot 
disability.  The appellant appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
decision dated in June 1999, the Court affirmed the Board's 
decision with regard to the denial of service connection for 
chronic fatigue syndrome.  The Court vacated and remanded 
that portion of the Board decision that held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral foot 
disability.  The case is presently before the Board to 
consider the Court's decision and take appropriate action.  

The Board notes that in a March 1999 rating action, the 
regional office, among other things, held that new and 
material evidence adequate to reopen the appellant's claim 
for service connection for a spastic colon/nervous stomach 
had not been submitted.  In July 1999 the appellant submitted 
a notice of disagreement with that decision.  This matter is 
not in an appellate status and is referred to the regional 
office for appropriate action.  


REMAND

In its June 1999 decision, the Court noted that in the 
July 1997 decision holding that new and material evidence had 
not been submitted to reopen the appellant's claim for 
service connection for a bilateral foot disability, the Board 
had relied on the definition of material evidence in the case 
of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Court 
further noted, however, that that definition had later been 
invalidated by a decision of the U.S. Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F. 3d. 1356 (Fed. 
Cir. 1998).  The Court indicated that that matter would be 
remanded for readjudication regarding whether new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a foot disorder.  

The Court further held that the VA had failed in its duty to 
assist the appellant in completing her application to reopen 
her claim.  The Court noted that the appellant had informed 
the VA that four orthopedic doctors, who had examined her, 
had opined that her foot disorder was the result of her 
inservice bunionectomy.  The Court indicated that that 
evidence, if true, would clearly be new and material 
evidence.  It was held that the VA's failure to inform the 
appellant that it was necessary to submit the medical 
opinions was a violation of 38 U.S.C.A. § 5103(a).  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  

1.  The appellant should be contacted and 
asked to provide written statements from 
the four orthopedic doctors who examiner 
her and expressed opinions that her foot 
disorder was the result of her inservice 
bunionectomy, as indicated in her letter 
to the VA dated in October 1992.  Any 
such records obtained should be included 
with the claims file.  

2.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, her claim should be 
considered in light of the Hodge case 
discussed above.  If the determination 
remains adverse to the veteran, she and 
her representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




